DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,102,261. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are an obvious variation.
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,102,261. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are an obvious variation. Claim 11 recites a system comprising a processor to perform the same method of ‘261 claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘261 to incorporate a system with a processor in order to provide the hardware to perform the claimed method.

Instant application
Patent No. 11,102,261
Claim 1
A method of translating dynamic adaptive streaming over HTTP (DASH) to HTTP livestreaming (HLS), the method comprising: 

receiving a request from an HLS client for content provided from a DASH server 
in response to the request, obtaining a DASH media presentation file (mpd) file from the DASH server 
extracting content from the DASH mpd file 
building a manifest file using the extracted content; and 
providing the manifest file to the HLS client
Claim 1
A method of translating dynamic adaptive streaming over HTTP (DASH) to HTTP live streaming (HLS), the method comprising: 

receiving a request from an HLS client for content provided from a DASH server; 
in response to the request, obtaining a DASH media presentation description (mpd) file from the DASH server; 
extracting content from the DASH mpd file; building an HLS manifest file using the extracted content; 
providing the HLS manifest file to the HLS client; 

receiving a request from the HLS client for a trick play operation of said content and forwarding the request to the DASH server after translation into a DASH protocol request for the trick play; receiving from the DASH server a DASH protocol response for the trick play and forwarding the response to the HLS client after translating it to an HLS protocol response.
Claim 11
A converter system comprising: 
a processor configured to load and execute instructions from a translator module; and 
said translator module configured to: 

receive a request from an HLS client for content provided from a DASH server, 
in response to the request, receive a DASH media presentation description (mpd) file from a DASH server; 
extract content from the DASH mpd file; 
build an HLS manifest file using the extracted content; and 
provide the manifest file to the HLS client.
Claim 1
A method of translating dynamic adaptive streaming over HTTP (DASH) to HTTP live streaming (HLS), the method comprising: 


receiving a request from an HLS client for content provided from a DASH server; 
in response to the request, obtaining a DASH media presentation description (mpd) file from the DASH server; 
extracting content from the DASH mpd file; building an HLS manifest file using the extracted content; 
providing the HLS manifest file to the HLS client; 

receiving a request from the HLS client for a trick play operation of said content and forwarding the request to the DASH server after translation into a DASH protocol request for the trick play; receiving from the DASH server a DASH protocol response for the trick play and forwarding the response to the HLS client after translating it to an HLS protocol response.



Claim Objections
Claims 4, 5, 8, 12, 13, and 17-19 are objected to because of the following informalities:  
All of the claims listed above having missing spaces between consecutive words. For example, claim 4 recites “theparsed” in line 2. It appears it should recite “the parsed”.
Claim 18 recites “The system of claim 1” in line 1. It appears this should recite “The system of claim 11”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 11-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindquist et al. (U.S. Patent Publication 2012/0284804), hereinafter Lindquist, in view of Friedrich et al. (U.S. Patent Publication 2014/0351318), hereinafter Friedrich.
Regarding claim 1, Lindquist shows
A method of translating dynamic adaptive streaming over HTTP (DASH) to HTTP livestreaming (HLS), the method comprising: 
receiving a request from an HLS client (Fig. 4; i.e. iOS native player) for content provided from a non-HLS  (Fig. 4, Fig. 3, 200; i.e. smooth streaming server) ([0100]; [0102], lines 1-4; i.e. The proxy downloadable agent API receives a request for a movie/content from an iOS native player with a smooth streaming URL.)
in response to the request, obtaining a non-HLS (Fig. 4; [0102], lines 5-9; i.e. The proxy downloadable agent API retrieves the smooth streaming manifest from the smooth streaming server.)
extracting content (i.e. quality level entries) from the non-HLS  ([0104]; [0105], lines 1-2)
building a manifest file (i.e. HLS playlist) using the extracted content; and ([0103]; [0105])
providing the manifest file to the HLS client (Fig. 4, Step 5)
However, Lindquist fails to show that a DASH mpd file is obtained and translated into an HLS manifest file.
Friedrich shows
receiving a request from an HLS client ([0016], lines 1-9; i.e. end client device of type HLS) for content provided from a DASH server; (Fig. 108; i.e. origin server)  ([0019]; [0017])
in response to the request, obtaining a DASH media presentation description (mpd) file (i.e. common format DASH MPD) from the DASH storage; ([0019], lines 14-18; [0018])
extracting content from the DASH mpd file; ([0032], lines 1-7; i.e. In order to transform DASH mpd into the target format manifest, content would inherently be extracted from the DASH mpd file.)
building a manifest file (i.e. HLS playlist) using the extracted content; and ([0032], lines 1-7)
Friedrich and Lindquist are considered analogous art because they involve conversion of adaptive streaming manifests. Lindquist shows translation of a smooth streaming manifest to an HLS manifest. It is well known in the art that a DASH manifest and a smooth streaming manifest are similar. Friedrich shows that manifests may be stored in a common format, such as DASH, in a origin server which are then transformed based on a requesting client. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindquist to incorporate the teachings of Friedrich wherein a DASH manifest is obtained and translated to the HLS format. Doing so provides that the client may play media that was originally stored in a DASH format. 

Regarding claim 6, Lindquist in view of Friedrich shows all of the features with respect to claim 1 as outlined above. Lindquist in view of Friedrich further shows
The method of claim 1, further comprising: receiving a media segment file (i.e. smooth streaming fragment) from the DASH server, (i.e. smooth streaming server) the media segment file comprising media content.  (Lindquist: Fig. 4; [0118]; [0133], lines 1-9)

Regarding claim 7,  Lindquist in view of Friedrich shows all of the features with respect to claim 6 as outlined above. Lindquist in view of Friedrich further shows
The method of claim 6, further comprising: providing the media segment file to the HLS client. (i.e. native player) (Lindquist: Fig. 4, step 13; [0120], lines 5-9; [0134], lines 13-14) 

Regarding claim 11, Lindquist shows
A converter system (i.e. proxy server) comprising: (Fig. 3, 150; Fig. 4, lower box; [0100])
a processor configured to load and execute instructions from a translator module; and ([0165])
said translator module configured to: (Fig. 4; i.e. downloadable agent API/http client/local https server)
receive a request from an HLS client (Fig. 4; i.e. iOS native player) for content provided from a non-HLS server, (Fig. 4, Fig. 3, 200; i.e. smooth streaming server) ([0100]; [0102], lines 1-4; i.e. The proxy downloadable agent API receives a request for a movie/content from an iOS native player with a smooth streaming URL.)
in response to the request, receive a  (Fig. 4; [0102], lines 5-9; i.e. The proxy downloadable agent API retrieves the smooth streaming manifest from the smooth streaming server.)
extract content (i.e. quality level entries) from the  ([0104]; [0105], lines 1-2)
build an HLS manifest file (i.e. HLS playlist) using the extracted content; and ([0103]; [0105])
provide the manifest file to the HLS client. (Fig. 4, Step 5)
However, Lindquist fails to show that a DASH mpd file is obtained and translated into an HLS manifest file.
Friedrich shows
receiving a request from an HLS client ([0016], lines 1-9; i.e. end client device of type HLS) for content provided from a DASH server; (Fig. 108; i.e. origin server)  ([0019]; [0017])
in response to the request, obtaining a DASH media presentation description (mpd) file (i.e. common format DASH MPD) from the DASH storage; ([0019], lines 14-18; [0018])
extracting content from the DASH mpd file; ([0032], lines 1-7; i.e. In order to transform DASH mpd into the target format manifest, content would inherently be extracted from the DASH mpd file.)
building a manifest file (i.e. HLS playlist) using the extracted content; and ([0032], lines 1-7)
Friedrich and Lindquist are considered analogous art because they involve conversion of adaptive streaming manifests. Lindquist shows translation of a smooth streaming manifest to an HLS manifest. It is well known in the art that a DASH manifest and a smooth streaming manifest are similar. Friedrich shows that manifests may be stored in a common format, such as DASH, in a origin server which are then transformed based on a requesting client. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindquist to incorporate the teachings of Friedrich wherein a DASH manifest is obtained and translated to the HLS format. Doing so provides that the client may play media that was originally stored in a DASH format. 

Regarding claim 12, Lindquist in view of Friedrich shows all of the features with respect to claim 11 as outlined above. Lindquist in view of Friedrich further shows
The system of claim 11, wherein the converter system (i.e. proxy) is in communication with said DASH server. (i.e. HTTP streaming server) (Lindquist: Fig. 3, 200; Fig. 4, smooth streaming server; [0100], lines 1-5)

Regarding claim 13, Lindquist in view of Friedrich shows all of the features with respect to claim 11 as outlined above. Lindquist in view of Friedrich further shows
The system of claim 11, wherein the converter system (Fig. 3, 150; Fig. 4, lower box) is in communication with said HLS client. (i.e. native player) (Lindquist: Fig. 3; Fig. 4) 

 Regarding claim 14, Lindquist in view of Friedrich shows all of the features with respect to claim 11 as outlined above. Lindquist in view of Friedrich further shows
The system of claim 13, wherein the converter system is integral to said HLS client.  (Lindquist: [0095]; Fig. 3, 100; Fig. 4)

Regarding claim 19, this system claim comprises limitations substantially the same as those detailed in claim 6 above and is accordingly rejected on the same basis.

Regarding claim 20, this system claim comprises limitations substantially the same as those detailed in claim 7 above and is accordingly rejected on the same basis.

Claims 2-5 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lindquist in view of Friedrich as applied above, and further in view of Romero (“A dynamic adaptive HTTP streaming video service for Google Android.”, 2011).
Regarding claim 2, Lindquist in view of Friedrich shows all of the features with respect to claim 1 as outlined above. Lindquist in view of Friedrich further shows
The method of claim 1, wherein the extracting comprises parsing content (i.e. quality level and c entries) from the mpd file, (Lindquist: [0105] and Friedrich: [0032], lines 1-7; i.e. In order to transform DASH mpd into the target format manifest, content would inherently be parsed from the DASH mpd file.) 
However, Lindquist in view of Friedrich fails to explicitly show
wherein the content is provided in xml
Romero shows
wherein the content is provided in xml (Smooth Streaming mpd: Page 14, Listing 2.3, lines 1, 12, and 24; DASH mpd: Page 15, Listing 2.4 )
Romero and Lindquist in view of Friedrich are considered analogous art because they involve HTTP adaptive streaming. Lindquist shows converting a smooth streaming manifest while Friedrich shows converting a DASH manifest. Romero shows that both manifests are in xml. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindquist in view of Friedrich to incorporate the teachings of Romero wherein the content is provided in xml. Doing so provides for the details of the format of the mpd files.
 
Regarding claim 3, Lindquist in view of Friedrich in view of Romero shows all of the features with respect to claim 2 as outlined above. Lindquist in view of Friedrich in view of Romero further shows 
The method of claim 2, wherein predetermined fields in the mpd file are parsed. (Lindquist: [0105]) 

Regarding claim 4, Lindquist in view of Friedrich in view of Romero shows all of the features with respect to claim 2 as outlined above. Lindquist in view of Friedrich in view of Romero further shows
The method of claim 3, wherein the extracting comprises extracting links (i.e. URL) to content in the parsed predetermined fields.  (Lindquist: [0133], lines 1-8; Romero: Page 14, Listing 2.3, line 11; i.e. The predetermined fields of quality level and c are used to extract link information such as bitrate and start time to create a URL.)

Regarding claim 5, Lindquist in view of Friedrich shows all of the features with respect to claim 1 as outlined above. However, Lindquist in view of Friedrich fails to show
The method of claim 1, wherein the building a manifest file comprises providing at least one line of metadata followed by one or more links.  
Romero shows
wherein the building a manifest file (Page 12, Section 2.4.2, Paragraph 1, lines 1-2, Paragraph 3 and Listing 2.2, line 3; i.e. HLS manifest/M3U playlist) comprises providing at least one line of metadata (Page 12, Listing 2.2, line 2) followed by one or more links. (Page 12, Listing 2.2, line 3) 
Romero and Lindquist in view of Friedrich are considered analogous art because they involve HTTP adaptive streaming. Lindquist and Friedrich show converting mpd files in order to generate an HLS playlist/manifest. Romero shows the structure of the HLS playlist. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindquist in view of Friedrich to incorporate the teachings of Romero wherein the building a manifest file comprises providing at least one line of metadata followed by one or more links.  Doing so provides the details on the structure of the manifest being created.

Regarding claim 15, this system claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Regarding claim 16, this system claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Regarding claim 17, this system claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.

Regarding claim 18, this system claim comprises limitations substantially the same as those detailed in claim 5 above and is accordingly rejected on the same basis.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lindquist in view of Friedrich as applied above, and further in view of Biderman et al. (U.S. Patent Publication 2012/0311094), hereinafter Biderman.
Regarding claim 8, Lindquist in view of Friedrich shows all of the features with respect to claim 7 as outlined above. However, Lindquist in view of Friedrich fails to show
The method of claim 7, wherein the providing the media segment comprises streaming media content to the HLS client at a first bitrate.  
Biderman shows 
wherein the providing the media segment comprises streaming media content to the HLS client at a first bitrate. ([0136], lines 1-5; [0137], lines1-2; i.e. When a client first starts to request segments of a playlist the initial request will be the lowest bitrate available or a first bitrate.)
Biderman and Lindquist in view of Friedrich are considered analogous art because both involve HLS adaptive streaming.  Lindquist shows an HLS client that requests TS segments from the HTTPS server. (Lindquist: [0110]; [0113])  The first segments could be requested at a first bitrate or lowest bitrate available and then provided by the proxy server in the user device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Lindquist in view of Friedrich to incorporate the teachings of Biderman wherein the providing the media segment comprises streaming media content to the HLS client at a first bitrate.  Doing so provides that the client can start receiving the media content at a bitrate that the network is more likely to be able to handle.

Regarding claim 9, Lindquist in view of Friedrich in view of Biderman shows all of the features with respect to claim 8 as outlined above. Lindquist in view of Friedrich in view of Biderman fails to show
The method of claim 8, wherein the first bitrate is a lowest available bitrate.  (Biderman: [0137], lines 1-2)

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindquist in view of Friedrich in view of Biderman as applied above, and further in view of Cappio et al. (U.S. Patent Publication 2012/0124179), hereinafter Cappio.
Regarding claim 10, Lindquist in view of Friedrich in view of Biderman shows all of the features with respect to claim 8 as outlined above.  However, Lindquist in view of Friedrich in view of Biderman fails to show
The method of claim 8, the method further comprising: determining if the HLS client can receive a media segment at a higher bitrate, and if so, streaming media content to the HLS client at a second bitrate that is higher than the first bitrate.  
Cappio shows
determining if the HLS client can receive a media segment at a higher bitrate, and if so, streaming media content to the HLS client at a second bitrate that is higher than the first bitrate. ([0088]; [0089]; i.e. The proxy decides if the media policy and network congestion will allow a higher bandwidth or a request for a higher bitrate segment.)
Cappio and Lindquist in view of Friedrich in view of Biderman are considered analogous art because both involve adaptive streaming.  Lindquist shows a proxy that is part of a client that provides content segments to a client.  The proxy could also monitor the network conditions for the client and decide whether a higher bitrate segment should be provided than requested by the client.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified Lindquist in view of Friedrich in view of Biderman to incorporate the teachings of Cappio wherein determining if the HLS client can receive a media segment at a higher bitrate, and if so, streaming media content to the HLS client at a second bitrate that is higher than the first bitrate.  Doing so allows the proxy who can monitor the network conditions to provide a higher quality stream when the conditions allow.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hierro et al. (U.S. Patent Publication 2014/0075582) – Proxy to transform smooth streaming manifest to HLS playlist. Similar in primary reference, Lindquist. (Fig. 4; [0113-0121])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451